Citation Nr: 0108415	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

Entitlement to service connection for the residuals of a neck 
injury.

Entitlement to service connection for an eye disability.

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran submitted a statement in November 1998 in which 
he averred that he was terminated from employment due to his 
disabilities.  In addition, VA treatment records dated in May 
1998 reflect that the veteran is legally blind.  To the 
extent the appellant may desire to open a claim for 
nonservice connected pension benefits or special month 
pension based on his blindness, he should file such claim(s) 
with specificity at the RO.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

The veteran avers that he was injured during a close-range 
explosion in combat, sustaining injury to his neck, eyes, and 
ears.  He stated he was treated for these injuries, including 
being hospitalized.  He indicated that these events occurred 
in May or June 1945.  He further argues that he was exposed 
to acoustic trauma, including automatic rifle fire and 
explosions, both in combat and in training.  In addition, VA 
medical records show current disabilities:  degenerative 
joint disease, diagnosed in December 1998; macular 
degeneration with a macular hole in the left eye, diagnosed 
in September 1999; and bilateral hearing loss, diagnosed in 
December 1997.  These records further note a history of 
closed head trauma in service, with treatment at VA in 1947 
for residuals.  VA treatment records from VA Medical Center 
(MC) Fayetteville, Arkansas are of record and show that the 
veteran was hospitalized in 1947 and then treated for 
complaints of chills and fever.  No objective findings could 
be found.  He was discharged with a diagnosis of history of 
malaria.

The veteran's service medical records are not available.  A 
notice from National Personnel Records Center (NPRC), dated 
in January 1998, reveals that they may have been destroyed in 
the 1973 fire.  The veteran's report of medical examination 
at discharge is of record, and reflects that the veteran was 
hospitalized and treated for malaria or syphilis.  Records 
from the Office of the Surgeon General have also been 
obtained, and reflect that the veteran was hospitalized from 
April to May 1945 with an initial diagnosis of mumps.

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

First, as mentioned above, the veteran's service medical 
records have not been found.  Further efforts must be made to 
obtain them, particularly records of hospital treatment he 
may have received while on active duty in the Philippines.  
Specifically, it should be indicated whether records of any 
hospitalization in the Philippines might be stored at a 
separate part of the NPRC, and if so, whether these records 
might have survived the accidental fire.

Second, it appears that the RO attempted to obtain only those 
VA treatment records from 1997 forward.  Yet, the record 
clearly suggests that the veteran received treatment from 
other VAMCs as early as 1947.  In addition, the veteran 
identified private medical health care providers who have 
treated him for his neck, eye, and ear disabilities.  The RO 
did attempt to obtain these records, but the record shows 
that two of the requests for records were returned as 
undeliverable.  The record does not demonstrate that the RO 
performed any follow up actions, including advising the 
veteran that the addresses were not accurate and/or giving 
him an opportunity to obtain these records himself.  
38 C.F.R. § 3.159.

Finally, the RO is reminded the law provides that, in the 
case of any veteran who engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence or 
aggravation of disease or injury, if consistent with the 
time, places, and circumstances of such combat service.  See 
38 U.S.C.A. § 1154 (West 1991).  The veteran's report of 
discharge shows that he was awarded the Combat Infantryman 
Badge, and that he was assigned as a squad leader and field 
duty instructor.  The veteran has averred he was exposed to 
acoustic trauma, including automatic rifle fire and 
explosions.  This consideration would have particular bearing 
on his claim for service connection for bilateral hearing 
loss.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
neck, eye, and ear disabilities, to the 
extent the information is not on file.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
neck, eye, and ear disabilities that are 
not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his neck, eye, 
and ear disabilities from VAMCs in 
Fayetteville, Arkansas, Jackson, 
Mississippi, and Memphis, Tennessee since 
his discharge from active service in 
1946.

3.  The RO should obtain any and all 
service medical records, clinical medical 
records, and hospital records in 
existence under the veteran's name and/or 
service number for treatment received in 
the Southwest Pacific, including the 
Philippines.  The RO is requested to make 
specific attempts to obtain any service 
medical, clinical medical, and hospital 
records in existence under the veteran's 
name and/or service number from any and 
all medical and field medical facilities 
associated with G Company, 151st Infantry 
Regiment, 38th Infantry Division, 2nd 
Battalion; H Company, 342nd Infantry 
Regiment, 86th Division, 2nd Battalion.  
If it is indicated by the NPRC or other 
appropriate site that the hospitalization 
records were located in the section of 
the accidental fire, that documentation 
should be associated with the claims 
folder.

4.  Should the RO be unable to find 
service medical records, clinical medical 
records, and hospital records, the RO 
should use alternative sources to obtain 
them, using the information of record and 
any additional information the veteran 
may provide.  If necessary, the RO should 
request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical, clinical medical, 
and service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

5.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
inservice injury, or who may have 
observed manifestations of the veteran's 
neck, eyes, and ear disabilities from the 
time of his discharge from active service 
to the present.

6.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) for an opinion regarding 
his neck, eye, and ear disabilities.  
After reviewing the records and examining 
the veteran, the examiner(s) is(are) 
requested to express an opinion(s) as to 
the following questions:

(a)  What is the nature and extent of the 
veteran's current neck, eye, and ear 
disabilities?

(b)  Is it as likely as not that the 
veteran's currently diagnosed neck, eye, 
and ear disabilities are the result of 
his active service, including, but not 
limited to, any inservice closed head 
trauma or acoustic trauma? If the 
examiner(s) cannot so determine, 
s/he(they) should so state.

The examiner(s) is(are) asked to identify 
the information on which he/she(they) 
based the opinion(s).  The opinion(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinion(s) should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon. 

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

10.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not entitlement to service 
connection for neck, eye, and ear 
disabilities may now be granted, the RO is 
reminded that it must take into 
consideration the veteran's participation 
in combat against the enemy, and the 
presumption afforded by law to such 
veterans.  See 38 U.S.C.A. § 1154(b).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



